J-A10019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: K.J.C.                            :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: K.C., FATHER                  :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 3691 EDA 2018

              Appeal from the Order Entered November 9, 2018
               In the Court of Common Pleas of Bucks County
                    Orphans' Court at No(s): 2017-A9012


BEFORE: GANTMAN, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                 FILED JULY 11, 2019

      K.C. (“Father”) appeals from the decree entered on November 9, 2018,

in the Court of Common Pleas of Bucks County, involuntarily terminating his

parental rights to his son, K.J.C. (“Child”), born in December of 2013. Upon

careful review, we affirm.

      We summarize the relevant facts and procedural history, as follows.

Child was born prematurely with opiates, cocaine, and methadone in his

system.   Trial Court Opinion, 11/9/18, at 2.       Like Child’s mother, D.K.

(“Mother”), Father has used illegal drugs, demonstrated in the record by a

lengthy criminal history involving drugs, as well as burglary, and retail theft,

stemming from the year 2000. Id. at 16, n. 12.

      On January 9, 2014, Father and Mother agreed to a safety plan

developed by Bucks County Children and Youth Social Services Agency
J-A10019-19



(“Agency”) requiring that, while caring for Child, they be supervised. Id. at

4, 12. The hospital discharged Child on January 18, 2014, and he went to the

home of S.G., his paternal step-aunt (“step-aunt”). Id. at 3-4. On January

20, 2014, the court placed Child in emergency shelter care of the Agency after

learning that step-aunt was using heroin. Id. at 14-15. The court adjudicated

Child dependent on February 19, 2014. Id. at 4. Child’s permanency goal

was reunification. Id.

       On February 25, 2014, when Child was nearly two months old, Father

was incarcerated for crimes that involved smuggling drugs into the Bucks

County Correctional Facility while incarcerated in that facility in September of

2013. N.T., 8/18/17, at 101-102; Trial Court Opinion, 11/9/18, at 16. Father

was sentenced to a term of incarceration for a minimum of four years and a

maximum of ten years, which he began serving at State Correctional

Institution (“SCI”) Graterford in September of 2015.1      Trial Court Opinion,

11/9/18, at 16, n. 12. His minimum release date is September 2, 2019, and

his maximum release date is September 2, 2025. Id. at 3.

       In June of 2014, supervised biweekly visits commenced between Father

and then approximately six-month-old Child at SCI Graterford. N.T., 6/8/17,

at 54. In September of 2015, when Father began serving his most recent

____________________________________________


1 Between February 25, 2014, and September of 2015, Father served back
time at SCI Graterford for crimes involving burglary and theft. Trial Court
Opinion, 11/9/18, at 16, n. 12.


                                           -2-
J-A10019-19



term of incarceration, the court granted the Agency’s request to change Child’s

permanency goal to adoption.      N.T., 7/31/17, at 123-124.     Nevertheless,

Father’s supervised visits with Child increased to weekly on a date unspecified

in the record, which continued for approximately one year, and Father “was

appropriate” during them. Id. at 60-61. As best we can discern, Father’s

visits decreased to biweekly in February or March of 2017. N.T., 8/18/17, at

35.

      The Agency had placed Child in “a couple of” foster homes prior to

February 14, 2017, when it placed him in kinship care with his maternal

cousin, and her/his husband/wife, who are a pre-adoptive resource.        N.T.,

7/31/17, at 81, 83, 94. At the time of the involuntary termination proceeding,

Child was receiving services for developmental delays and for emotional and

behavioral issues. Id. at 83-84, 88-92.

      On February 15, 2017, the Agency filed petitions for the involuntary

termination of Father’s and Mother’s parental rights pursuant to 23 Pa.C.S. §

2511(a)(2), (5), (8), and (b). The evidentiary hearing occurred on June 8,

2017, July 31, 2017, and August 18, 2017, during which legal counsel and a

guardian ad litem represented Child, who was then four years old. The Agency

presented the testimony of its caseworkers, Melanie Messinger and Debbie

Selby, and a visitation caseworker from Bethanna foster care agency, Mary

Dominguez, who facilitated and supervised visits between Father and Child

beginning in March of 2017.


                                     -3-
J-A10019-19



        Father testified on his own behalf via videoconferencing from SCI

Graterford, and presented the testimony of prison employees, Jason Rucker,

Michael Inman, and Fred Avila, all of whom observed Child in prison visiting

Father. In addition, Father presented the testimony of Jamie Rose, a foster

care coordinator, who supervised his visits with Child beginning in June of

2014.

        By decree dated March 22, 2018, the orphans’ court terminated Father’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(5), (8), and (b), and Father

appealed.2 While Father’s appeal was pending, the orphans’ court requested

that we remand the case.          The court explained that it was concerned the

Agency failed to prove Child was removed from the care of Father by the court

or under a voluntary agreement with an agency as required by Section

2511(a)(5) and (8). The court stated, “A remand of this matter would enable

[the c]ourt to vacate our Decree of March 22, 2018 and issue a new Decree,

properly addressing the underlying matter.” Letter Request from Trial Court,

5/9/18 (filed at 1295 EDA 2018). Because no party objected to the court’s

request, we remanded the case and relinquished jurisdiction. See In the

Interest of K.J.C., 1295 EDA 2018 (Pa. Super. 2018).




____________________________________________


2 Mother voluntarily relinquished her parental rights to Child during the
hearing on July 31, 2017. The orphans’ court terminated her parental rights
by decree on March 22, 2018, and she did not appeal.

                                           -4-
J-A10019-19



      On remand, the orphans’ court, following a conference with the parties’

counsel, held an evidentiary hearing with respect to whether Child was

removed from the care of Father by the court pursuant to Section 2511(a)(5)

and (8), which occurred on August 10, 2018, and September 24, 2018 (“post-

remand hearing”). The Agency presented the testimony of its supervisor, Sara

Risi. In addition, the Agency’s solicitor, Brad Jackman, Esquire, testified with

respect to the trial court verbally granting his request to place Child in

emergency shelter care with the Agency on January 20, 2014. Father testified

on his own behalf via videoconferencing from SCI Graterford.

      The court issued the subject decree on November 9, 2018, re-affirming

the termination of Father’s parental rights pursuant to Section 2511(a)(5),

(8), and (b). Father timely filed a notice of appeal and a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

The orphans’ court filed its Rule 1925(a) opinion on January 8, 2019.

      On appeal, Father presents the following issues for our review:

      1. Whether the [orphans’] court abused its discretion and/or erred as a
      matter of law and fact by involuntarily terminating Father’s parental
      rights and duties under 23 Pa.C.S. § 2511(a)(5), (8), and (b) and
      specifically:

         a. Whether the [orphans’] court abused its discretion and/or
         erred as a matter of law and fact by involuntarily terminating
         Father’s parental rights and duties under 23 Pa.C.S. §
         2511(a)(5) when the Agency failed to prove by clear and
         convincing evidence that “the child has been removed from
         the care of the parent by the court or under a voluntary
         agreement with an agency for a period of at least six months,
         the conditions which led to the removal or placement of the
         child continue to exist, the parent cannot or will not remedy

                                     -5-
J-A10019-19



        those conditions within a reasonable period of time, the
        services or assistance reasonably available to the parent are
        not likely to remedy the conditions which led to the removal
        or placement of the child within a reasonable period of time
        and termination of the parental rights would best serve the
        needs and welfare of the child[?]” 23 Pa.C.S. § 2511(a)(5).

        b. Whether the [orphans’] court abused its discretion and/or
        erred as a matter of law and fact by involuntarily terminating
        Father’s parental rights and duties under 23 Pa.C.S. §
        2511(a)(8) when the Agency failed to prove by clear and
        convincing evidence that “the child has been removed from
        the care of the parent by the court or under a voluntary
        agreement with an agency, 12 months or more have elapsed
        from the date of removal or placement, the conditions which
        led to the removal or placement of the child continue to exist
        and termination of parental rights would best serve the needs
        and welfare of the child[?]” 23 Pa.C.S. § 2511(a)(8).

        c. Whether the [orphans’] court abused its discretion and/or
        erred as a matter of law and fact by involuntarily terminating
        Father’s parental rights and duties when determining that
        there was not clear and convincing evidence that it was in the
        best interest of the child to terminate Father’s rights when
        giving primary consideration to the child’s developmental,
        physical and emotional needs and welfare pursuant to 23
        Pa.C.S. § 2511(b) especially when there is an undeniable bond
        between Father and Child[?]

     2. Whether on August 10, 2018 and September 24, 2018, the [orphans’]
     court erred as a matter of law, abused its discretion and violated
     Father’s due process rights by reopening the record and proceeding with
     post-trial proceedings and/or post-trial motions/exceptions, in violation
     of Pennsylvania Orphans’ Court Rules 8.1 and 8.2, in order to afford the
     Agency an opportunity to prove its case under 23 Pa.C.S. § 2511(a)(5),
     (8) when the [orphans’] court previously stated that the Agency did not
     prove its case under 23 Pa.C.S. § 2511(a)(5), (8)[?]

     3. Whether the [orphans’] court erred as a matter of law and
     abused its discretion in the following circumstances:

        a.  Whether the [orphans’] court erred as a matter of law
        and abused its discretion by allowing Sara Risi to testify to
        whether there were any records indicating whether the subject

                                    -6-
J-A10019-19



           child was in the custody of anyone other than the child’s
           parents from the child’s date of birth through January 20, 2014
           when there were document(s) on this matter and such
           testimony is hearsay and in violation of the best evidence
           rule[?] The aforementioned testimony and [objection are]
           located on page 29 of the August 10, 2018 transcript.

           b.    Whether the [orphans’] court erred as a matter of law
           and abused its discretion by allowing Sara Risi to testify to and
           to admit Exhibit CY-1 (from the reopened hearing) when said
           Exhibit was not within the personal knowledge of Sara Risi in
           relation to the creation and signing of said Exhibit[?] The
           aforementioned testimony can be found on pages 31 through
           34 of the August 10, 2018 transcript.

           c.   Whether the [orphans’] court erred as a matter of law
           and abused its discretion by allowing Sara Risi to testify to the
           length of time that the subject child stayed in [step-aunt]’s
           home when such testimony is hearsay and not within the
           personal knowledge of Sara Risi[?]       The aforementioned
           testimony can be found at pages 35 through 36 of the August
           10, 2018 transcript.

      4.    Whether the [orphans’] court erred as a matter of law and
      abused its discretion by admitting CY-4 (from the reopened
      hearing) in violation of the law and Father’s due process rights as
      said exhibit was obtained through ex-parte communications[?]

Father’s brief at 8-11.

      We review this appeal according to an abuse of discretion standard, as

follows.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously

                                       -7-
J-A10019-19



     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Instantly, the orphans’ court terminated Father’s parental rights

pursuant to Section 2511(a)(5), (8), and (b), which provide as follows.

      (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:
                                  ...

            (5) The child has been removed from the care of the parent
            by the court or under a voluntary agreement with an
            agency for a period of at least six months, the conditions
            which led to the removal or placement of the child continue
            to exist, the parent cannot or will not remedy those
            conditions within a reasonable period of time, the services
            or assistance reasonably available to the parent are not
            likely to remedy the conditions which led to the removal or
            placement of the child within a reasonable period of time

                                       -8-
J-A10019-19



         and termination of the parental rights would best serve the
         needs and welfare of the child.

                                     ...

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                                     ...

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(5), (8), (b).

     The threshold requirement in the termination of parental rights under

Section 2511(a)(5) and (8) is that “the child has been removed from the care

of the parent by the court or under a voluntary agreement with an agency.”

23 Pa.C.S. § 2511(a)(5), (8). In In re C.S., 761 A.2d 1197 (Pa. Super. 2000)

(en banc), this Court held that Section 2511(a)(5) and (8) did not provide a

basis for terminating the father’s parental rights because the child was not

removed from his care, but from the mother’s care. At the time of the child’s

removal in that case, the father was incarcerated, and the child had never

                                     -9-
J-A10019-19



been in his care.   Similarly, in In re Z.P., 994 A.2d 1108 (Pa. Super. 2010),

this Court held that Section 2511(a)(5) and (8) were inapplicable because the

father was incarcerated at the time the child was removed, and the child had

never been in his care.

      To affirm the subject decree, we need only agree with the orphans’ court

as to any one subsection of Section 2511(a), as well as Section 2511(b). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We agree that

termination was proper under Section 2511(a)(8).         Therefore, we do not

consider Father’s claims with respect to Section 2511(a)(5).

      This Court has explained, “Section 2511(a)(8) sets a 12-month time

frame for a parent to remedy the conditions that led to the children’s removal

by the court.” In re A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the

12-month period has been established, the court must next determine

whether the conditions that led to the child’s removal continue to exist, despite

the reasonable good faith efforts of the child welfare agency supplied over a

realistic time period. See id. The “relevant inquiry in this regard is whether

the conditions that led to removal have been remedied and thus whether

reunification of parent and child is imminent at the time of the hearing.” In

re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).          Termination under Section

2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement




                                     - 10 -
J-A10019-19



or the availability or efficacy of the agency’s services. See In re Adoption

of M.E.P., 825 A.2d 1266, 1276 (Pa. Super. 2003).

        The court must also consider whether termination of parental rights

would best serve the needs and welfare of the child.       In re Adoption of

M.E.P., supra at 1275-1276. The “needs and welfare” analysis is relevant to

both Sections 2511(a)(8) and (b). In In re Adoption of C.L.G., 956 A.2d

999 (Pa. Super. 2008) (en banc), this Court stated,

        while both Section 2511(a)(8) and Section 2511(b) direct us to
        evaluate the “needs and welfare of the child,” we are required to
        resolve the analysis relative to Section 2511(a)(8), prior to
        addressing the “needs and welfare” of [the child], as proscribed
        by Section 2511(b); as such, they are distinct in that we must
        address Section 2511(a) before reaching Section 2511(b).

Id. at 1009 (citations omitted).

        Further, in In re Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012), our

Supreme Court held that “incarceration is a factor, and indeed can be a

determinative factor, in a court’s conclusion that grounds for termination exist

under § 2511(a)(2) where the repeated and continued incapacity of a parent

due to incarceration has caused the child to be without essential parental care,

control or subsistence and that the causes of the incapacity cannot or will not

be remedied.”3 We conclude that the rationale of the S.P. Court is applicable



____________________________________________


3   Section 2511(a)(2) provides:




                                          - 11 -
J-A10019-19



in this case under Section 2511(a)(8) where Father is serving a lengthy prison

sentence.

       With respect to Section 2511(b), we have explained, “[i]ntangibles such

as love, comfort, security, and stability are involved in the inquiry into the

needs and welfare of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa.

Super. 2005) (citation omitted). Further, the trial court “must also discern

the nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond.” Id. (citation omitted).

However, “[i]n cases where there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists. The extent of

any bond analysis, therefore, necessarily depends on the circumstances of the

particular case.”     In re K.Z.S., 946 A.2d 753, 762-763 (Pa. Super. 2008)

(citation omitted).


____________________________________________


       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:
                                    ...

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.

                                           ...

23 Pa.C.S. § 2511(a)(2).

                                          - 12 -
J-A10019-19



      Turning to the merits of this appeal, the majority of Father’s issues

question whether the court removed Child from his care pursuant to Section

2511(a)(5) and (8). Father argues that Child was removed from step-aunt’s

care, not from his care. Father argues in his second issue that it was error for

the orphans’ court to re-open the evidentiary record on remand to decide this

question. Specifically, he claims that the court violated Pennsylvania Orphans’

Court Rule 8.2, which provides, “Motions for reconsideration are not permitted

to any order in involuntary termination or adoption matters under the

Adoption Act, 23 Pa.C.S. § 2101 et seq.” He argues, “if post-trial motions

cannot be filed or heard in involuntary termination matters, post-trial hearings

cannot occur either.” Father’s brief at 45. Father asserts alternatively in his

third and fourth issues that the court abused its discretion by permitting

incompetent and inadmissible hearsay testimony and documentary evidence

during the post-remand hearing, discussed infra.

      We begin by reviewing the undisputed evidence from the original

hearing regarding whether Child was removed from Father’s care by the court.

Father testified that he was present in the hospital when Child was born. N.T.,

8/18/17, at 101. The hospital discharged Child on January 18, 2014, and he

went to the home of step-aunt, a family resource, pursuant to a safety plan,

that required Father and Mother be supervised in the presence of Child. Trial

Court Opinion, 3/22/18, at 2. The court found that step-aunt “began drug

treatment herself a few days later, and [Child] was brought into the care of


                                     - 13 -
J-A10019-19



the Agency pursuant to an Emergency Shelter Care Order.” Id. at 2-3. When

Child was nearly two months old, on February 25, 2014, Father was

incarcerated. N.T., 8/18/17, at 101-102.

      At the post-remand hearing, Ms. Risi, the Agency supervisor for this

family since August of 2017, testified:

      A safety plan is essentially a safeguard for a child when a safety
      threat has been identified by the Agency that is intended to
      prevent a child’s placement or removal from the care and custody
      of their parent. Essentially a responsible person is identified to
      supervise the parents as they care for that child . . . until the
      safety threat is removed.

N.T., 8/10/18, at 30. She testified that the safety plan in this case is dated

January 9, 2014, and Father’s and Mother’s signatures are reflected on the

line designated for parent or legal guardian. Trial Court Opinion, 11/9/18, at

12 (citing N.T., 8/10/18, at 32-34). The safety plan did not give legal custody

to step-aunt or to anyone else. Id. at 13 (citing N.T., 9/24/18, at 48). Thus,

when Child went to step-aunt’s home, he was not in the Agency’s custody.

N.T., 8/10/18, at 35. The safety plan did not restrict Father from being at

step-aunt’s home, but required supervision of Father while in the company of

Child. Trial Court Opinion, 11/9/18, at 13 (citing N.T., 9/24/18, at 45, 50, 66,

75-77).

      Both Ms. Risi and Father testified at the post-remand hearing that Father

stayed overnight at step-aunt’s home to care for Child on January 18, 2014,

and he remained in the home during the day on January 19, 2014. Id. Father

testified that he fed Child and changed his diapers during that time-period.

                                     - 14 -
J-A10019-19



Father did not sleep overnight at step-aunt’s home on January 19, 2014, but

he returned to her home on the morning of January 20, 2014. Id. (citing

N.T., 9/24/18, at 50, 66-68, 77). Ms. Risi testified that Child remained in

step-aunt’s home only until January 20, 2014. N.T., 8/10/18, at 36.

       Attorney Jackman, the Agency’s solicitor, testified at the post-remand

hearing that he contacted the trial court by telephone on January 20, 2014,

and requested an emergency protective custody order,4 due to the Agency

learning that step-aunt was using heroin. Trial Court Opinion, 11/9/18, at 14-

15 (citing N.T., 9/24/18, at 10-12, 39). The court granted his request, and

Child came into the care of the Agency on January 20, 2014. Id. at 15 (N.T.,

8/10/18, at 36).

       The orphans’ court concluded that the evidence presented at both the

original and post-remand hearings demonstrate that Child was in Father’s care

from the time of birth until removed by the trial court and placed in emergency

shelter care on January 20, 2014. We agree. Therefore, we reject Father’s

claim that Child was not removed from his care.

       We next review whether the court erred by re-opening the record on

remand.     This Court remanded the case in Father’s prior appeal upon the

request of the orphans’ court to properly address the threshold requirement


____________________________________________


4 We observe that Attorney Jackman and the orphans’ court used the terms
“emergency    protective   custody”  and   “emergency     shelter   care”
interchangeably.

                                          - 15 -
J-A10019-19



of Section 2511(a)(5) and (8).          The court determined on remand that the

Agency inadvertently failed to provide sufficient detail regarding whether Child

was removed from Father’s care. Trial Court Opinion, 11/9/18, at 12. The

court desired “a more complete fact record of all of the relevant

circumstances. No unfair disadvantage was created for any of the parties.”

Id. (citations omitted) (citing In re J.E.F., 409 A.2d 1165 (Pa. 1979) (holding

that the trial court erred in denying the agency’s request to reopen its case

and introduce records into evidence)). Both Father and the Agency presented

testimony at the post-remand hearing.              We discern no error.   Indeed, the

court did not entertain a motion for reconsideration under the Orphans’ Court

Rules. Thus, those rules are inapplicable in this case. Father’s second issue

fails.

         In his third issue, Father asserts that the court abused its discretion by

permitting incompetent and inadmissible hearsay testimony at the post-

remand hearing by Ms. Risi, the Agency supervisor since August of 2017.

Specifically, he asserts that testimony was inadmissible hearsay with respect

to Exhibit CY-1, the safety plan executed by Father and Mother on January 9,

2014.5 In addition, Father asserts that Ms. Risi’s testimony regarding how

long Child remained with step-aunt was inadmissible hearsay. We disagree.

         Our Supreme Court has explained:


____________________________________________


5   Exhibit CY-1 is not included in the certified record before this Court.

                                          - 16 -
J-A10019-19



     [T]he decision of whether to admit or exclude evidence is within
     the sound discretion of the orphans’ court. A reviewing court will
     not disturb these rulings absent an abuse of discretion. Discretion
     is abused if, inter alia, the orphans’ court overrides or misapplies
     the law.

     “Hearsay” is “a statement that (1) the declarant does not make
     while testifying at the current trial or hearing; and (2) a party
     offers in evidence to prove the truth of the matter asserted in the
     statement.” Pa.R.E. 801(c). Under the Pennsylvania Rules of
     Evidence, hearsay evidence is incompetent and inadmissible
     unless it meets an exception set forth in the Rules or one
     prescribed by this Court or statute. Pa.R.E. 802. One such
     exception to the prohibition against hearsay, at issue in this case,
     is commonly known as the business records exception, which
     permits the admission of:

        A record (which includes a memorandum, report, or data
        compilation in any form) of an act, event or condition if:

        (A) the record was made at or near the time by—or from
        information transmitted by—someone with knowledge;

        (B) the record was kept in the course of a regularly
        conducted activity of a “business”, which term includes
        business, institution, association, profession, occupation,
        and calling of every kind, whether or not conducted for
        profit;

        (C) making the record was a regular practice of that
        activity;

        (D) all these conditions are shown by the testimony of the
        custodian or another qualified witness, or by a certification
        that complies with Rule 902(11) or (12) or with a statute
        permitting certification; and

        (E) the opponent does not show that the source of
        information or other circumstances indicate a lack of
        trustworthiness.

     Pa.R.E. 803(6). See also 42 Pa.C.S. § 6108(b) (“A record of an
     act, condition or event shall, insofar as relevant, be competent
     evidence if the custodian or other qualified witness testifies to its

                                    - 17 -
J-A10019-19



      identity and the mode of its preparation, and if it was made in the
      regular course of business at or near the time of the act, condition
      or event, and if, in the opinion of the tribunal, the sources of
      information, method and time of preparation were such as to
      justify its admission.”).

In re A.J.R.-H., 188 A.3d 1157, 1166-1167 (Pa. 2018) (citations omitted);

see also Freed v. Geisinger Medical Center, 910 A.2d 68, 72 (Pa. Super.

2006) (“[T]o constitute reversible error, an evidentiary ruling must not only

be erroneous, but also harmful or prejudicial to the complaining party.”).

      In its Rule 1925(a) opinion, the orphans’ court explained its evidentiary

ruling, as follows.

      Ms. Risi’s testimony regarding the relevant time period in January
      2014, when . . . Child came into the custody of the Agency, upon
      being removed from the care of Father, was properly admitted.
      As a qualified witness, given her capacity as an Agency supervisor,
      Ms. Risi offered testimony and identified relevant information
      based upon documents established and maintained in the ordinary
      course of Agency business. (N.T., 8/10/18, [at] 24-28).2 Her
      testimony encompassed the Agency’s practice of maintaining
      certain records, the individuals involved in the preparation and
      execution of certain documents, as well as the contemporaneous
      timing as to which certain information was recorded and/or
      documents were formalized. (N.T., 8/10/18, [at] 27-32). No
      testimony or evidence was presented which indicated any lack of
      trustworthiness regarding the sources of Ms. Risi’s testimony.
      Importantly, Father’s own testimony regarding the circumstances
      surrounding the care of Child at the time the Agency secured the
      permission of the [trial c]ourt to remove him from Father’s care,
      generally correlated with that of Ms. Risi.3 The business records
      exception was properly applied under those circumstances, and
      Ms. Risi’s testimony was properly admitted into evidence.

         ___________________________
         2 Ms. Risi testified that based upon her review of Agency
         records regarding the subject child, there was no indication
         that he was in the custody of anyone other than his
         biological parents as of the time he was [c]ourt-ordered into

                                       - 18 -
J-A10019-19



         the custody of the Agency on January 20, 2014.          (N.T.,
         8/10/18, [at] 29-30).
         3Accordingly, even assuming arguendo that it was error to
         allow the challenged testimony of Ms. Risi, such error was
         harmless, since Ms. Risi’s testimony was merely cumulative
         of other untainted evidence which was substantially similar
         to the allegedly erroneously admitted evidence. . . .
         ___________________________



Trial Court Opinion, 1/8/19, at 6-7 (some citations and footnotes omitted).

      Based upon our careful review of the testimony of Ms. Risi and Father,

the business records exception to the prohibition against hearsay, and the

rationale of the orphans’ court, we discern no abuse of discretion by the court

in permitting Ms. Risi to testify regarding Exhibit CY-1 and to the length of

time that Child then remained with step-aunt. Father’s third issue fails.

      In his fourth issue, Father asserts that the court abused its discretion

by admitting into evidence Exhibit CY-4, a certified copy of an order for

emergency protective custody, which was identified by the Agency’s solicitor,

Attorney Jackman, who also represented the Agency in the subject

proceedings. We are likewise unpersuaded by this argument.

      By way of background, on the first day of the post-remand hearing,

Father’s counsel objected to Exhibit CY-2, which was an uncertified copy of

the order for emergency protective custody, one that did not include the trial

court’s signature. N.T., 8/10/18, at 41. On inquiry by the orphans’ court,

Attorney Jackman stated that the document was not stamped by the court

with the date or time of filing. Id. at 42. As such, the orphans’ court sustained


                                       - 19 -
J-A10019-19



the objection of Father’s counsel.     Id.      The court continued the additional

hearing for Attorney Jackman to certify the order or prepare to testify himself

regarding his first-hand knowledge of the emergency order. Id. at 44-45.

      On the second and final day of the post-remand hearing, Attorney

Jackman marked as Exhibit CY-4 a certified copy of the emergency order

signed by the Honorable Robert O. Baldi of the Court of Common Pleas of

Bucks County. Attorney Jackman testified that, on the evening of January 20,

2014, he contacted Judge Baldi by telephone to explain the facts contained in

an application for emergency custody of Child. N.T., 9/24/18, at 11. Attorney

Jackman stated that Judge Baldi issued the emergency protective order

verbally on that date. Id. Attorney Jackman explained, “Back at that time,

the protocols for the [c]ourt was not to necessarily acquire the judge’s actual

signature on the emergency protective custody order; therefore, one was

never obtained. . . .” Id. The orphans’ court aptly summarized his remaining

testimony, as follows.

      [Attorney] Jackman also testified to discussing this issue more
      recently with Judge Baldi, on approximately August 14, 2018. As
      a result of their conversation and the various proofs and
      confirmations which [Attorney] Jackman provided to Judge Baldi,
      Judge Baldi wrote his name on the [emergency protective
      custody] [o]rder. . . . (N.T., 9/24/2018, [at] 12-15). The Clerk
      of Courts office then provided a certified copy of that Order. The
      order had previously been admitted into evidence as Exhibit CY-
      2, and now, with Judge Baldi’s name included, was admitted into
      evidence as Exhibit CY-4. (N.T., 9/24/2018, [at] 12-15).11

         ___________________________
         11 Exhibit CY-4 was admitted into evidence over the
         objection of Father’s counsel, who voiced objection to what

                                       - 20 -
J-A10019-19



         he referred to as [Attorney] Jackman’s “ex parte”
         communication with Judge Baldi in procuring a signature
         many years after the fact. (N.T., 9/24/18, [at] 7, 8, 16, 25-
         26). In accepting this Exhibit into evidence, we explained
         that the purpose of the hearing was to determine whether
         Child was removed by the [c]ourt from the care of the
         parent. Accordingly, the addition of Judge Baldi’s signature
         at this time was, in fact, irrelevant to this [c]ourt’s
         determinations pursuant to [Section] § [2511](a)(5) and
         (a)(8). (N.T., 9/24/18, [at] 17).
         ___________________________



Trial Court Opinion, 11/9/18, at 14.

      We need not conclude whether Exhibit CY-4 was inadmissible hearsay

evidence insofar as Exhibit CY-4 was cumulative to the testimony by Attorney

Jackman that Judge Baldi verbally granted his request to place Child in the

Agency’s emergency protective custody on January 20, 2014. As such, there

was no harm or prejudice to Father by the court admitting Exhibit CY-4 into

evidence. We conclude that the court’s evidentiary ruling did not constitute

reversible error. See Freed v. Geisinger Medical Center, 910 A.2d at 72.

Father’s fourth issue fails.

      We now review the decree pursuant to the remaining elements of

Section 2511(a)(8). Father argues that the conditions which led to Child’s

removal or placement do not continue to exist because he was not

incarcerated at that time. If the reason for Child’s removal is Father’s drug

use, then Father claims that he maintained sobriety during the entirety of

Child’s life, as well as participated in and led drug and alcohol classes in prison.

In addition, Father argues that terminating his parental rights does not best


                                       - 21 -
J-A10019-19



serve Child’s needs and welfare because a strong bond exists between him

and Child.

      Child has been removed from Father’s care since January of 2014, far

in excess of the 12-month statutory requisite under Section 2511(a)(8).

Although Father was not incarcerated at the time of Child’s removal from his

care, there is no dispute in the record that he was incapable of providing for

Child’s needs and welfare.    At the time of the original hearing in 2017,

reunification of Father and Child was not imminent because Father remained

incapable of providing for Child’s needs and welfare due to his incarceration,

which included a minimum sentence date of September of 2019. Therefore,

it was unnecessary for the orphans’ court to evaluate Father’s current

willingness to perform his parental duties if and when he was paroled or

completed his sentence. See In re Adoption of M.E.P., 825 A.2d at 1276

(explaining that termination under Section 2511(a)(8) does not require the

court to evaluate a parent’s current willingness or ability to remedy the

conditions that initially caused placement); see also In re Adoption of S.P.,

47 A.3d at 828.

      With respect to whether terminating Father’s parental rights best serves

Child’s needs and welfare pursuant to Section 2511(a)(8), the court

acknowledged that a bond exists between Father and Child. The court stated,

“We heard from visitation caseworkers as well as, rather remarkably, from

various prison staff, all of whom have had occasion to observe Child’s happy


                                    - 22 -
J-A10019-19



demeanor during his visits with Father, along with Father’s unwavering efforts

to establish and maintain a dedicated and loving connection with Child.” Trial

Court Opinion, 3/22/18, at 13. Nevertheless, the court found that Child’s need

for stability outweighs his bond with Father. The court explained, “Child has

had multiple foster care placements[,] and the fact that he has suffered from

various developmental delays speak to his particular need for stability.” Id.

at 15, n. 6. Further, the court found,

      the unfortunate reality here is that Child has been in foster care
      for over four (4) years, and would remain in foster care for a
      minimum of an additional eighteen (18) months before Father can
      conceivably be released from prison upon reaching his minimum
      date. Within the constraints of being incarcerated, Father’s efforts
      to establish a role in Child’s life and during visits have been
      significant. However, such efforts while incarcerated by no means
      guarantees an ability to be an adequate, full[-]time parent once
      Father is released to the community.

Id. at 14.    The testimonial evidence supports the court’s findings, and its

conclusion is reasonable that terminating Father’s parental rights would best

serve Child’s needs and welfare, particularly his need for stability. Therefore,

we discern no abuse of discretion by the orphans’ court with respect to Section

2511(a)(8).

      As stated above, once the court determines that a parent’s conduct

warrants     termination   under   Section     2511(a),   it   must   give   primary

consideration under Section 2511(b) to a child’s developmental, physical, and

emotional needs and welfare.

      Our case law is well-settled and states as follows:


                                      - 23 -
J-A10019-19



      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
      Super. 2008) (trial court’s decision to terminate parents’ parental
      rights was affirmed where court balanced strong emotional bond
      against parents’ inability to serve needs of child). Rather, the
      orphans’ court must examine the status of the bond to determine
      whether its termination “would destroy an existing, necessary and
      beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
      397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
      473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      In considering the affection which a child may have for his or her natural

parents, this Court has stated:

         [C]oncluding a child has a beneficial bond with a parent
         simply because the child harbors affection for the parent is
         not only dangerous, it is logically unsound. If a child’s
         feelings were the dispositive factor in the bonding analysis,
         the analysis would be reduced to an exercise in semantics
         as it is the rare child who, after being subject to neglect and
         abuse, is able to sift through the emotional wreckage and
         completely disavow a parent. . . . Nor are we of the opinion
         that the biological connection between [the parent] and the
         children is sufficient in of itself, or when considered in
         connection with a child’s feeling toward a parent, to
         establish a de facto beneficial bond exists.                The
         psychological aspect of parenthood is more important in

                                     - 24 -
J-A10019-19



         terms of the development of the child and its mental and
         emotional health than the coincidence of biological or
         natural parenthood.

In re K.K.R.-S., 958 A.2d at 535 (internal citations and quotation marks

omitted).

      Furthermore, our Supreme Court has stated, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., 71 A.3d at 268. The Court directed that, in weighing

the bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”     Id. at 269.    The T.S.M. Court

observed, “[c]hildren are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.” Id.

      As discussed above, the court found in this case that Child has a

particular need for stability due to his multiple foster care placements and his

developmental delays. The court further found that Father would not be able

to provide Child with stability on any certain date.     The court concluded,

“Father’s inability to adequately parent Child for the foreseeable future yields

the inescapable conclusion that the termination of parental rights is in Child’s

best interests. Father’s own conduct has adversely impacted his ability to

provide stability for Child.”   Trial Court Opinion, 3/22/18, at 14.        The

testimonial evidence supports these findings.


                                     - 25 -
J-A10019-19



      In addition, the court aptly stated, “As a matter of law and of sound

public policy, the existence of a bond or attachment of a child to a parent

should not inevitably result in the denial of the termination petition, as it is

only one of many factors.” Id.; see also In re K.Z.S., 946 A.2d 753, 764

(Pa. Super. 2008) (stating, “no bond worth preserving is formed between a

child and natural parent where the child has been in foster care for most of

the child’s life, and the resulting bond with the natural parent is attenuated.”).

      Further, the court recognized that Child is thriving in his kinship care

home, a pre-adoptive placement, where he has resided since February 14,

2017, one day prior to the Agency filing the termination petition. Melanie

Messinger, the Agency caseworker from April of 2014, until approximately May

of 2017, who visited Child in the kinship care home on five occasions, at

minimum, testified that Child and his kinship parents have “[a] mutually

affectionate relationship. [Child] appears content and secure, comfortable in

his surroundings. He moves around and accesses different parts of the house,

acts as if it’s his home. He . . . interacts very easily with [his kinship parents].

It’s a positive interaction.” N.T., 7/31/17, at 85-86; see also id. at 125-126.

Moreover, she observed:

      I think [Child is] surrounded in stability. He has a routine. He’s
      got a very loving, affectionate environment that he is being raised
      in. His . . . basic needs are being met, and then some.

      I mean emotionally, the [kinship] parents are seeking what’s best
      for him and [en]suring that . . . he’s developmentally on target.
      If he’s not, that they’re seeking out appropriate supports to put
      services in place so that he is.

                                      - 26 -
J-A10019-19




       I think . . . they recognize what his struggles are and continue to
       reiterate that that doesn’t dissuade them from their commitment
       to him.

Id. at 125.

       Likewise, the current Agency caseworker, Debbie Selby, who visited

Child in the kinship home on two occasions, testified with respect to the

interaction between Child and his kinship parents, as follows.

       The interaction is very loving. It’s very easy. [Child] . . . has
       looked to [his kinship mother] to have his needs met. He’s very
       affectionate with her.

       When I’ve been at the foster home, he’s had conversations with
       [his kinship mother] about, “Mommy, look at this show,” or
       “Mommy, can I have this, that?”

       [Child] . . . was excited to show me his bedroom there. So the
       interactions that I’ve observed have been very positive.

Id. at 134. Based on the foregoing testimonial evidence as applied to the

relevant law, we discern no abuse of discretion by the court in terminating

Father’s parental rights pursuant to Section 2511(b). Accordingly, we affirm

the decree.6




____________________________________________


6 Child’s guardian ad litem joined in the Agency’s appellee brief in support of
the subject decree. In addition, Child’s legal counsel filed a letter in this Court
advising that he relies upon the court’s November 9, 2018 opinion
accompanying the subject decree in lieu of filing a brief in support of the
decree.




                                          - 27 -
J-A10019-19



       Decree affirmed.7

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/11/19




____________________________________________


7  On June 7, 2019, Father filed an application for leave to file a post-
submission communication pursuant to Pa.R.A.P. 2501(a). Father’s argument
of his case in this Court was concluded on May 1, 2019. Father now requests
permission to file in this Court a written decision regarding his parole date
allegedly made by the Commonwealth of Pennsylvania Board of Probation and
Parole on May 28, 2019. Because Father’s parole date is not relevant to our
disposition in this appeal, we deny his application.


                                          - 28 -